Contracts. — Plaintiff sued to recover $367,352.70 for alleged breach of its contract to perform all work necessary to repair and modernize airmen dormitories for the Air Force at Keesler Air Force Base, Mississippi. Early in 1968 the parties advised the trial commissioner that they had entered into an agreement administratively settling the various matters embraced in the suit and that the petition should be dismissed. The case then came before the court on the recommendation of dismissal filed by the trial commissioner on February 5, 1968, and on defendant’s motion to dismiss filed March 27,1968, to which plaintiff filed no response or opposition. Upon consideration thereof, the court on May 3,1968, ordered that defendant’s motion be granted and the petition was dismissed with prejudice.